DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 10/01/2021. As directed by the amendment: no claims have been amended; and claim 38 has been added. Thus, claims 18-25, 27-30, 32-36, and 38 are presently pending in this application.
Response to Arguments
Applicant’s request to hold non-statutory obviousness-type double patenting rejection is abeyance is not considered proper, and thus is denied. MPEP 804(I)(1) “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” (emphasis added). 
Applicant's arguments filed 10/01/2021 are not found persuasive.
Applicant argues on page 6 of response “Sorenson fails to disclose “a cap that is removably attached to the housing and has a needle shield to cover the needle,” as recited in independent claim 18”. This argument is not considered 
Applicant further argues on page 7 “Further, neither the needle assembly 230 nor the needle holder 250 is removably attached to the housing”. Examiner does not find this argument persuasive. Sorenson teaches pg. 21 line 1-2 “The drug delivery unit 210 carries a drug containing cartridge 240 and an exchangeable needle assembly 230” (emphasis added). Elements 230 and 237 are considered attached to the housing, element 212, through elements 214, 250, and 260. Pg. 21 lines 3-19 “210 comprises a casing or housing 212 and a cartridge holder 214 axially and rotationally fixed to the housing 212……holder 250 has a needle mount 251 for reception of a collar 235 of a needle assembly 230, and an axially extending rack 253 on the underside of a semi-
Applicant further argues on page 7 “Sorenson further fails to disclose a gear assembly “configured such that movement of the first linear gear in a first direction rotates the double gear to drive the second linear gear to urge the needle shield away from the housing to facilitate removal of the needle shield from the needle,” as recited in independent claim 18”. Applicant states “The racks are configured such that movement of the rack 226i away from the housing 212 causes the rack 253 to move towards the housing 212, i.e. in two different directions……Nor does Sorenson describe that movement of the cap 220 relative to the needle holder 250 moves the needle cap 237 relative to the needle at all, not even partially. On the contrary, the relative movement of the cap 220 and the holder 250 merely provides a space 290 between the needle holder 250 and the cartridge holder 214, and engages and disengages the back needle with the self-sealing septum 244. There is no indication that providing a space 290and disengaging the back needle with the self-sealing septum 244 facilitates removal of the needle cap 237”. Examiner does not find this argument persuasive. Merriam Webster defines facilitate: 1: to make (something) easier: to help cause (something); 2: to help (something) run more smoothly and effectively. Sorenson is considered to teach a method that makes removal of the needle shield from the needle easier as the cap assembly is no longer attached to the syringe. As the Examiner previously point out the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-22, 25, 27-30, and 32-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 21-22, 24-26, 27-30, and 32-33 of copending Application No. 15/778,293 (hereinafter 293) in view of McNaughton et al. (U.S. Patent No. 4,474,572) and Candido Jr et al. (U.S. Patent No. 2,883,984).
Regarding claims 18 and 36, 293 teaches all of the elements of the instant claim (see claims 17, 24-26, and 32-33 of 293) except for wherein the double gear comprises first and second portions that are fixed relative to each other and share a common rotational axis and that the actuator is configured to be slid by a user. 
McNaughton et al. discloses a double gear (74 and 76, Fig. 2) comprising first (76, Fig. 2) and second (74, Fig. 2) portions that are fixed relative to each other (see positioning of 74 and 76 in Fig. 2, also see Col. 5, lines 57-60 detailing the pin 77 connecting 74 and 76) and share a common rotational axis (the rotational axis of 74 and 76 defined about pin 77 as detailed in Col. 5, lines 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of claims 17, 24-26, and 32-33 of 293 such that the device has a double gear comprising first and second portions that are fixed relative to each other and share a common rotational axis. Having the gears arranged in such a way would permit the pushing rod to move a relatively longer distance at a relatively higher speed (Candido Jr et al., Col. 4, lines 65-69).
McNaughton et al. further discloses an actuator configured to be slid by a user (22, Fig. 2, and see Col. 10, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 293 in view of McNaughton et al. and in view of Candido Jr et al. such that the actuator is configured to be slid by a user as taught by McNaughton et al. Having an actuator that is configured to be slid by a user would be advantageous in that it would permit the operator to control the injection (McNaughton et al, Col. 8, lines 26-30 and Col. 10, lines 13-16).
Regarding claim 19, 293 in view of McNaughton et al. and in view of Candido Jr et al. teaches an injection device wherein the gear assembly is configured to have a gear ratio such that a force exerted on the actuator is translated into a larger force being exerted on the needle shield (see claim 27 of 293).
Regarding claim 20, 293 in view of McNaughton et al. and in view of Candido Jr et al. teaches an injection device wherein the double gear is rotatably coupled to the housing (see claims 21, 25, and 26 of 293. Note that the second rotary gear is coupled to the first rotary gear which is rotatably coupled to the body).
Regarding claim 21, 293 in view of McNaughton et al., and in view of Candido Jr et al. teaches an injection device wherein the double gear is rotatably coupled to the cap (see claims 22, 25, and 26 of 293. Note that the second rotary gear is coupled to the first rotary gear which is rotatably coupled to the cap).
Regarding claim 22, 293 in view of McNaughton et al., and in view of Candido Jr et al. teaches an injection device wherein the actuator is slidable in a longitudinal direction of the housing to urge the needle shield away from the housing (see claim 24 of 293; as a result of the modification of the actuator configured to be slid by a user as in claim 18 above, the actuator is slidable in a longitudinal direction).
Regarding claim 25, 293 in view of McNaughton et al. and in view of Candido Jr et al. teaches an injection device wherein the actuator comprises a space for receiving a finger of a patient (as a result of the modification of the actuator being slid by a user, McNaughton et al. discloses a space between 21 and 22 in Fig. 1).
Regarding claim 27, 293 in view of McNaughton et al. and in view of Candido Jr et al. teach an injection device wherein the first linear gear is fixed relative to the actuator (see claim 25 of 293, note that the “second linear gear” of 293 is analogous to the “first linear gear” of the instant application. Also note that prior to the device being used, all of the components are fixed and are not in a moving relationship, therefore, the first linear gear is also fixed relative to the actuator).
Regarding claim 28, 293 in view of McNaughton et al., and in view of Candido Jr et al. teaches an injection device wherein the second linear gear is fixed relative to the needle shield (see claim 17 of 293, note that the “first linear gear” of 293 is analogous to the “second linear gear” of the instant application. Also note that prior to the device being used, all of the components are fixed and are not in a moving relationship, 
Regarding claim 29, 293 in view of McNaughton et al. and in view of Candido Jr et al. teaches an injection device comprising a plurality of gear assemblies (see claim 28 of 293).
Regarding claim 30, 293 in view of McNaughton et al. and in view of Candido Jr et al. teaches an injection device wherein the needle shield is configured to frictionally engage with the syringe when the cap is attached to the housing (see claim 29 of 293).
Regarding claim 32, 293 in view of McNaughton et al. and in view of Candido Jr et al. teaches an injection device comprising the syringe having a needle at one end and being received in the housing, wherein the syringe contains a medicament (see claims 29 and 30 of 293).
Regarding claim 33, 293 teaches all of the elements of the instant claim (see claims 17 and 24-26 of 293) except for wherein the double gear comprises first and second portions that are fixed relative to each other and share a common rotational axis.
McNaughton et al. discloses a double gear (74 and 76, Fig. 2) comprising first (76, Fig. 2) and second (74, Fig. 2) portions that are fixed relative to each other (see positioning of 74 and 76 in Fig. 2, also see Col. 5, lines 57-60 detailing the pin 77 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of claims 17 and 24-26 of 293 such that the device has a double gear comprising first and second portions that are fixed relative to each other and share a common rotational axis as taught by McNaughton et al. Having the gears arranged in such a way would permit the pushing rod to move a relatively longer distance at a relatively higher speed (Candido Jr et al., Col. 4, lines 65-69).
Regarding claim 34, 293 in view of McNaughton et al. and in view of Candido Jr et al. teaches a needle shield removal mechanism wherein the first linear gear and/or second linear gear is configured to engage with the double gear (see claims 17 and 24-26 of 293).
Regarding claim 35, 293 in view of McNaughton et al. and Candido Jr et al. teaches a needle shield removal mechanism wherein the first linear gear is fixed relative to the actuator (see claim 33 of 293, note that the “second linear gear” of 293 is analogous to the “first linear gear” of the instant application. Also note that prior to the device being used, all of the components are fixed and are not in a moving relationship, therefore, the first linear gear is also fixed relative to the actuator).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 20-23, 25, 27-29, and 32-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sørensen et al. (WO 2015/140262 A1; hereinafter Sorensen).

Regarding claim 18, Sørensen discloses an injection device (200, Fig. 19, and see pg. 20, lines 28-29) comprising: a housing (212, Fig. 20) for holding a syringe (240, Fig. 20, and see pg. 21, lines 3-6) that has a needle at one end (32’, Fig. 1); a cap (230 and 250, Fig. 20. Note that according to thefreedictionary.com, a "cap" is defined as "a protective cover or seal, especially one that closes off an end or a tip", thus 230 and 250 serve as a cap as they act in the manner previously defined) that is removably attached to the housing (see pg. 21, lines 26-30) and has a needle shield to cover the needle (237, Fig. 20); a gear assembly comprising first (226i, Fig. 22) and second (the relative left side of 253 above 226j in Fig. 22, also see pg. 21, lines 31-32) linear gears and a double gear (261, 262i, and 262j, Fig. 21), wherein the double gear comprises first (262i, Fig. 21) and second (262j, Fig. 21) portions that are fixed relative to each other 
Regarding claim 20, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen further discloses that the double gear is rotatably 
Regarding claim 21, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen further discloses that the double gear is rotatably coupled to the cap (see 262i, 262j in relation to 230 and 250 in Figs. 19 and 22; also see pg. 21, lines 23-25. Note that all components of a device must either be directly or indirectly coupled to each other when assembled. Thus, the double gear is directly rotatably coupled to the cap via rack 253 located on 250).
Regarding claim 22, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen further discloses that the actuator is slidable in a longitudinal direction of the housing to urge the needle shield away from the housing (see relative movement of 220 in Figs. 22-23, also see movement of 237 in Figs. 22-23; and see pg. 22, lines 8-12).
Regarding claim 23, Sørensen discloses the injection device according to claim 22 as discussed above. Sørensen further discloses that the actuator is located at a distal end of the cap (see 220 in relation to 230 and 250 in Fig. 22. Note that the actuator is located at a distal end of the cap as it placed more distally than proximally when put onto the device as shown in the movement of 220 in Figs. 22-23) and wherein 
Regarding claim 25, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen further discloses that the actuator comprises a space for receiving a finger of a patient (see 220 in Figs. 19-20, also see pg. 21, lines 18-19. It is the Examiner’s position that 220 has a space for receiving a finger of a patient as the walls 221 and 222 of actuator 220 provide ample room to accommodate the size of a person’s finger).

Regarding claim 27, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen further discloses that the first linear gear is fixed relative to the actuator (see positioning of 226i in relation to 220 in Fig. 22, also see pg. 21, lines 31-32. Note that the first linear gear 226i is located in the interior of the actuator 220).
Regarding claim 28, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen further discloses that the second linear gear is fixed relative to the needle shield (see positioning of 253 in relation to 237 in Fig. 22; and see pg. 21, lines 23-25 and pg. 22, lines 8-12. Note that 253 is fixed relative to 237 as they are located relatively close to each other as shown in Fig. 22 and as movement of 237 
Regarding claim 29, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen further discloses the device comprising a plurality of gear assemblies (226j, Fig. 22, and the relative right side of 253 above 226i in Fig. 22; also see pg. 21, lines 31-32 and pg. 22, lines 8-12).

Regarding claim 32, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen further discloses the device comprising the syringe (240, Fig. 20, and see pg. 21, lines 3-6) having a needle at one end (32’, Fig. 1) and being received in the housing (see 240 in relation to 212 in Fig. 22, and see pg. 21, lines 3-5), wherein the syringe contains a medicament (see pg. 21, line 1).

Regarding claim 33, Sørensen discloses a needle shield removal mechanism for an injection device (see pg. 22, lines 8-12), the needle shield removal mechanism comprising: a gear assembly comprising first (226i, Fig. 22) and second (the relative left side of 253 above 226j in Fig. 22, also see pg. 21, lines 31-32) linear gears and a double gear (261, 262i, and 262j, Fig. 21), wherein the double gear comprises first (262i, Fig. 21) and second (262j, Fig. 21) portions that are fixed relative to each other and share a common rotational axis (see positioning of 262i and 262j in Fig. 21; also see pg. 21, lines 20-22 describing how the first and second portions of the double gear are connected by the shaft 263), wherein the first portion is configured to engage the first linear gear (see pg. 21, lines 31-32 and pg. 22, lines 9-12) and the second portion 
Regarding claim 34, Sørensen discloses the needle shield removal mechanism according to claim 33 as discussed above. Sørensen further discloses that the first linear gear and/or second linear gear is configured to engage with the double gear (see 226i in relation to 262i Fig. 22 and the relative left side of 253 above 226j in relation to 262j in Fig. 22; also see pg. 21, lines 23-25 and 31-32; and pg. 22, lines 9-15).
Regarding claim 35, Sørensen discloses the needle shield removal mechanism according to claim 33 as discussed above. Sørensen further discloses that the first linear gear is fixed relative to the actuator (see positioning of 226i in relation to 220 in Fig. 22, also see pg. 21, lines 31-32. Note that the first linear gear 226i is located in the interior of the actuator 220).
Regarding claim 36, Sørensen discloses a method of removing a cap from a housing of an injection device (see pg. 22, lines 8-12), the method comprising: sliding an actuator (220, Fig. 19. It is the Examiner’s position that 220 is slid by a user as the cap is mounted and dismounted from the device and has the areas 221, 222 that are sized for user contact as shown in Fig. 20) relative to a cap of the injection device (230 and 250, Fig. 20. Note that according to thefreedictionary.com, a "cap" is defined as "a protective cover or seal, especially one that closes off an end or a tip", thus 230 and 250 serve as a cap as they act in the manner previously defined. Also see movement of 220 in relation to 230 and 250 in Figs. 22-23) or the housing of the injection device (212, Fig. 20. Also see movement of 220 in relation to 212 in Figs. 22-23) to move a first linear gear (226i, Fig. 22) in a first direction to rotate a double gear (261, 262i, and 262j, Fig. 21, and see pg. 21, lines 31-32 and pg. 22, lines 8-15), wherein the double gear comprises first (262i, Fig. 21) and second (262j, Fig. 21) portions that are fixed relative to each other and share a common rotational axis (see positioning of 262i and 262j in Fig. 21; also see pg. 21, lines 20-22 describing how the first and second portions of the double gear are connected by the shaft 263), and wherein the first portion is configured to engage the first linear gear (see pg. 21, lines 31-32 and pg. 22, lines 9-12) and the second portion is configured to engage a second linear gear (the relative left side of 253 above 226j in Fig. 22; also see pg. 21, lines 23-25 and 31-32; and pg. 22, lines 10-15) that is coupled to the double gear such that rotation of the double gear drives the second linear gear to urge a needle shield (237, Fig. 20) of the injection device away from the housing to facilitate removal of the needle shield from the needle (see pg. 21, lines 31-32 and pg. 22, lines 8-15. It is the Examiner’s position that although the needle .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sørensen et al. (WO 2015/140262 A1; hereinafter Sørensen) in view of Dries (US 2007/0073224 A1).
Regarding claim 19, Sørensen discloses the injection device according to claim 18 as discussed above. Sørensen does not disclose that the gear assembly is configured to have a gear ratio such that a force exerted on the actuator is translated into a larger force being exerted on the needle shield.
Dries discloses an injection device (the device as shown in Fig. 1) with a gear assembly (52, Fig. 7; 56 and 58, Fig. 20A) that is configured to have a gear ratio such that a force exerted on an actuator (30, Fig. 15) is translated into a larger force being exerted on a needle shield (94, Fig. 14, and see [0068]. Note that 94 is part of 28 as seen in Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double gear of Sørensen to incorporate the teachings of Dries by modifying the gear assembly such that it is configured to have a gear ratio such that a force exerted on the actuator is translated 
Regarding claim 24, Sørensen discloses the injection device according to claim 22 as discussed above. Sørensen further discloses that the actuator is located at a distal end of the cap (see 220 in relation to 230 and 250 in Fig. 22. Note that the actuator is located at a distal end of the cap as it placed more distally than proximally when put onto the device as shown in the movement of 220 in Figs. 22-23). Sørensen does not disclose that the actuator is slidable away from a proximal end of the injection device to urge the needle shield away from the housing.
Dries discloses an injection device (the device as shown in Fig. 1) with an actuator (60, Fig. 17, and see [0067-0068]) located at a distal end of a cap (98, Fig. 17, and see [0067]) and wherein the actuator is slidable away from a proximal end of the injection device to urge a needle shield (94, Fig. 14. Note that 94 is part of 28 as seen in Fig. 14) away from the housing (see [0067-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sørensen to incorporate the teachings of Dries by modifying the arrangement of the actuator in relation to the cap so as to make the actuator slidable away from a proximal end of the injection device to urge the needle shield away from the housing. Doing so would allow the user to easily 

Furthermore, it would have been an obvious matter of design choice to make the actuator slidable away from a proximal end of the injection device to urge the needle shield away from the housing, since such a modification would have involved rearrangement of components in order to make the actuator slidable away from a proximal end. Rearrangement of parts is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(VI)(C).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Sørensen to include an actuator slidable away from a proximal end of the injection device to urge the needle shield away from the housing since Applicant has not disclosed that having an actuator slidable away from a proximal end of the injection device solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of having the actuator being slidable away from a proximal end of the injection device, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sørensen et al. (WO 2015/140262 A1; hereinafter Sørensen) in view of Whitney et al. (US 4,150,672)
Regarding claim 38:
The injection device of claim 18, taught by Sorenson as described in parent claim rejection above.
Sorenson does appear to explicitly disclose the change in diameters as claimed. Sorenson teaches the double gear as described in claim 18 rejection above, Whitney teaches the concept of gear ratio as claimed, wherein a diameter of the first portion of the double gear is different than a diameter of the second portion of the double gear (Col 8:25-68 “The transmission gears 88 serve as a gear reducer so that the drive motor 84 rotates at a higher rate of speed than the screw drive shaft 82. While the overall gear ratio of the transmission gears 88 may be varied depending on the particular rate at which the drive screw 76 is to be rotated, the gear ratio illustrated as about 216:1 so that the motor turns 216 revolutions for each revolution of the screw drive shaft 82 and drive screw 76.”). It would have been an obvious matter of design choice to modify the double gear system taught by Sorenson to achieve a desired gearing ratio as Whitney teaches a gearing ratio can be varied and picked depending on the desired rates of the drive and driven gears.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the double gears taught by Sorenson to gain a mechanical advantage of gear ratio, by varying the diameters of the double gears, as taught by Whitney.
This would have been motivated as design choice. The concepts of mechanical advantage are well understood by one of ordinary skill in the art. Using different gear ratio’s to achieve different mechanical advantages is considered to be within the level of one of ordinary skill in the art.
Allowable Subject Matter
Claim 30 would be allowable if rewritten to overcome the Double Patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015. The examiner can normally be reached Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.I./Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783